Citation Nr: 1404386	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent disabling for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 18, 2003 for the grant of service connection for PTSD.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran had active service from August 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2014, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

2.  The Veteran's original claim for service connection for PTSD was received on March 9, 1987.  

3.  The Veteran was denied service connection for PTSD in an October 1987 rating decision.  He perfected an appeal to that decision.  In March 1989, the Board upheld the denial of service connection for PTSD.  The Veteran was notified and did not appeal that decision.  A reopened claim was received on August 18, 2003.

4.  By rating decision in July 2008, the RO granted service connection for PTSD, and assigned an effective date of August 18, 2003, the date of receipt of the claim to reopen.

5.  There were no unadjudicated claims prior to August 18, 2003.  

6.  The Veteran is more likely than not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities including PTSD and diabetes mellitus.

7.  A 100 percent disability rating has been assigned for lung cancer as of August 13, 2008.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 70 percent disabling for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9411 (2013).

2.  The criteria for the assignment of an effective date earlier than August 18, 2003 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to the Veteran's service connected disabilities have been met except for periods when a 100 percent rating has been in effect.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2003, March 2006, and March 2007, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the July 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.   A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Veteran appeals the denial of a rating higher than 50 percent disabling for PTSD.  Based on the evidence of record, the Board finds that a 70 percent disability rating for PTSD is warranted.  A 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Given the evidence discussed in the VA examinations, VA outpatient treatment records, evaluation from Dr. C and reports from R.W, the Board finds that occupational and social impairment with deficiencies in most areas is shown.  Hence, entitlement to a 70 percent rating for PTSD is granted.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD.  In this regard, a majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated.  The evidence shows that the Veteran is oriented and has had clear and coherent speech during the majority of his examinations.  He is neat in his appearance and is without delusions and/or disorganized thinking.  He is also cognitively intact.  Although he reported a strained relationship with his sons in the June 2008 VA examination, he reported good communication with his sons and grandchildren in the April 2012 VA examination.  According to the Veteran, he has a significant other and a few friends.  The above demonstrates that he can maintain some relationships.  He enjoys the beach and fishing, and sometimes travels to visit his children and friends.  Although suicidal ideation may have been reported, the majority of examinations reveal no suicidal ideations or occasional ideation without intent or plan.  Also, while he was noted to have inappropriate behavior and auditory hallucinations, persistent delusions or hallucinations and/or grossly inappropriate behavior is not shown by the record.  

The Veteran has been competent and credible when reporting his symptoms.  The Board acknowledges his reports to include occupational difficulties and does not dispute that the Veteran's PTSD severely impacts his employability.  While he is shown to have deficiencies in most areas, total occupational and social impairment is not shown.  He engages in some social activities, has a significant other and visits his family and friends.  The Veteran has occupational difficulties, anxiety, impaired memory and concentration, nightmares, avoidance, depression, social impairment and irritability, the above however have been contemplated in the 70 percent rating.  The above symptoms do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores ranged between 35 to 65 with the majority of the scores indicating moderate to serious  symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and no more than a 70 percent rating.

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish total occupational and social impairment.  Neither the lay or credible medical evidence shows these symptoms have been persistent or rises to the level required for a 100 percent evaluation.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 70 percent.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Effective Date

The Veteran appeals the denial of an effective date earlier than August 18, 2003 for the grant of service connection for PTSD.  Based on the evidence of record, the Board finds that the currently assigned effective date of August 18, 2003 for the award of service connection is the earliest possible effective date assignable in this case. 

In this regard, in March 1987 the Veteran submitted a claim for service connection for PTSD.  He was denied service connection in an October 1987 rating decision. He was informed of the decision and perfected an appeal.  In March 1989, the Board upheld the denial of service connection for PTSD.  The Veteran was notified and did not appeal that decision.  The decision is final.  A reopened claim was received on August 18, 2003.

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a) ; Flash v. Brown, 8 Vet. App. 332, 340   (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

The August 18, 2003 correspondence from the Veteran was a claim to reopen.  There were no formal or informal claims for service connection for PTSD between the final March 1989 Board's denial of service connection for PTSD and August 18, 2003.  The Board is mindful that the Veteran submitted a claim in October 2001.  The claim, however, did not mention PTSD and/or any other psychiatric disabilities but specifically cited other conditions.  As such, the assigned effective date of August 18, 2003 for the award of service connection is the earliest possible effective date assignable in this case.

The Veteran cites to 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008) to argue that an earlier effective date is warranted based on the addition of service records.  38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  Id.  

The Board notes that PTSD was not granted based on the addition of service records but rather, in part, based upon verification of the Veteran's stressor.  Although the Veteran submitted stressor statements when he filed his original claim, it was not until his October 2004 statement that he provided VA with additional stressors and specific dates to allow for a meaningful search and the subsequent stressor verification.  Here, it was not that the records were not obtained and/or could not be obtained, but, rather, the Veteran's statements in the past did not permit for a meaningful search.  As he did not provide sufficient information regarding his stressors until October 2004, Vigil v. Peake, 22 Vet. App. 63 (2008) is inapplicable and the provisions of 38 C.F.R. § 3.156(c)(2) prevail.  

To the extent that the Veteran argues that the effective date of service connection for his PTSD should go back to when he initially filed his claim in March 1987, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior Board decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality. Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior Board decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the prior Board decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record, this matter will not be further pursued herein.

For the reasons set out above, the Board finds against the claim.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen; August 18, 2003.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for several disabilities to include PTSD which is evaluated as 70 percent disabling.  Diabetes rated 20 percent disabling has also been in effect since 2003.  He contends that his service connected PTSD prevents him for obtaining and maintaining substantially gainful employment.  The Board has been presented with positive and negative evidence regarding the impact of the Veteran's PTSD on his employability.  Given the evidence discussed in the June 2008 VA compensation examination, the VA treatment records, the reports rendered by R.W, the opinion of Dr. C and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  

In doing so the Board notes that the Court has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  The Veteran was granted a 100 percent rating for lung cancer effective August 13, 2008.  Therefore, TDIU is granted except for periods when a 100 percent rating has been in effect.  


ORDER

An initial rating of 70 percent disabling for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An effective date earlier than August 18, 2003 for the grant of service connection for PTSD is denied.  

Entitlement to a TDIU is granted except for periods when a 100 percent rating has been in effect, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


